Title: To Thomas Jefferson from Albert Gallatin, 14 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            14 June 1804
          
          Whenever a commission is issued to a new Commr. of loans, his predecessor is officially notified by the Comptroller to surrender his papers &a. Provided that notification shall not reach Mr Perkins till after the 1st day of July no inconvenience will arise. Might not Mr Skinner be privately informed that a commission will be sent to him in Boston which he will find there say on 3d July? and the commission &c. may be accordingly prepared & forwarded here. Peter P. Schuyler though unknown may do for the temporary appointment at Mobile, unless the President should prefer to send a blank commission to Mr Kirby or to Mr Chambers—
          Respectfully submitted
          
            Albert Gallatin 
          
        